DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-18 of U.S. Application No. 16/480685 filed on 07/25/2019 have been examined. 

Claim objections 
Claim 18 objected to because of the following informalities: misspelled word “separating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson [US 5,292,029 A], hereinafter referred to as Pearson.
 	As to Claim 1 and 15,  Pearson discloses a mobile selection system for selecting medical accessories ([see at least column 2, lines 3-6]), wherein the mobile selection system comprises: a control system ([see at least Fig.1] “microprocessor 10”) having an accessory database ([see at least column 3, lines 19-22]) designed for data sets on a plurality of medical accessories and stored on a data storage apparatus of the control system (memory 11); a user interface designed for one or more inputs of a user (keyboard 14), by means of which a treatment to be performed is specified and on the basis of which the control system determines a treatment identifier associated with the treatment to be performed as a result of said inputs; a treatment cart (cart 30) comprising one or more storage devices (“drawers” 22, “compartments” 26, “dispenser area” XY), wherein the storage devices (22, 26, XY) have at least two storage areas, each for a respective accessory type from among the plurality of medical accessories ([see at least Fig. 1 and Fig. 3] 22A-22D, X1Y1-XNYN, 261-26N); and wherein the control system (10) is designed to implement a selection method comprising the following method steps: Determining the treatment identifier of the treatment to be performed ([see at least column 5, lines 16-21]); and-3-Preliminary Amendment U.S. Patent Application No. UnassignedDetermining one or more accessory set parameters which characterize an accessory set of one or more suitable medical accessories for the treatment to be performed on the basis of the accessory database and at least on the basis of the treatment identifier of the treatment to be performed ([see at least column 5, lines 16-21]); and wherein the treatment cart comprises at least one release mechanism([see at least column 5, lines 22-46 and Fig. 3]).  

As to Claim 2, Pearson discloses a mobile selection system according to claim 1, wherein one of the storage devices comprises or consists of a drawer having one or more storage areas each for an accessory type of the plurality of medical accessories and the at least one release mechanism or a further release mechanism of the treatment cart for said storage device is designed to open, the drawer ([see at least column 3, lines 35-36 and column 5, lines 64-66], “operate… drawers”, “locking and unlocking… dispensing devices”).  

As to Claim 3, Pearson discloses a mobile selection system according to claim 1, wherein: the at least one release mechanism or a further release mechanism of the treatment cart comprises or consists of a separating apparatus for one of the storage devices designed to segregate medical accessories out of at least one of the storage areas of said storage device; and -4-Preliminary AmendmentU.S. Patent Application No. Unassignedthe control system is designed to control the separating apparatus on the basis of the accessory set parameter such that the separating apparatus withdraws at least one medical accessory out of the at least one storage area of said storage device and delivers it to a supplying area when the accessory set parameter characterizes such an medical accessory (“dispenser area” XY).  

As to Claim 4, Pearson discloses a mobile selection system according to claim 1, wherein the treatment cart exhibits a dosing apparatus comprising one of the storage devices having at least one storage area for at least one medical accessory of a dosable accessory type and a separating apparatus for extracting a part of the at least one dosable medical accessory; wherein the selection method further comprises the following method steps: Checking whether the accessory set parameters characterize a medical accessory of the dosable accessory type; and should this be the case Determining one or more dosing parameters which characterize the dosable medical accessory and the required dosage for the accessory set, and wherein the control system is designed to control the separating apparatus of the dosing apparatus on the basis of the dosing parameter and such that the separating apparatus extracts a portion of the at least one dosable medical accessory corresponding to the required dosage from the at least one storage area of the dosing apparatus and dispenses it to a supplying area ([see at least column 5, lines 22-46 and Fig. 3]).  

As to Claim 5, Pearson discloses a mobile selection system according to claim 1, wherein the treatment cart comprises a disinfectable work surface or a repository device having a disinfectable work surface, wherein the work surface is designed for the depositing of medical accessories and/or comprises one or more supplying areas for the segregation of medical accessories (depositing surface 33).

As to Claim 6, Pearson discloses mobile selection system according to claim 1, wherein: the treatment cart comprises a connecting apparatus for treatment cart; and the connecting apparatus is designed to establish a form-fit, force-fit and/or material-bond connection between the treatment cart and one or more treatment cart modules ([see at least column 3, lines 55-66, Fig. 1 and Fig. 2]).  

As to Claim 7, Pearson discloses a mobile selection system according to claim 1, wherein the treatment cart comprises a connecting apparatus for a transport apparatus which is separable from said treatment cart ([see at least column 3, lines 55-66, Fig. 1 and Fig. 2]).  

As to Claim 8, Pearson discloses a mobile selection system according to claim 1, wherein: either the user interface is non-detachably connected to the treatment cart; or the user interface is detachably connected or connectable to the treatment cart and/or the user interface, while designed for inputs as a consequence of which the control system determines the treatment identifier of the treatment to be performed, is -6-Preliminary AmendmentU.S. Patent Application No. Unassignedpositioned or positionable at a geographically different location than the location of the treatment cart ([see at least Fig. 2 and column 3, lines 45-54]).  

As to Claim 11, Pearson discloses a mobile selection system according to claim 1, wherein: one of the user interfaces is designed for one or more inputs of the user, by means of which the patient to be treated is specified and on the basis of which the control system determines a patient identifier associated with the patient to be treated as a result of said inputs; the selection method further comprises the method step Determining the patient identifier of the patient to be treated; and determining the accessory set parameter in the selection method on the basis of the treatment identifier and/or the patient identifier ([see at least column 5, lines 1-21]).  

As to Claim 13, Pearson discloses a mobile selection system according to claim 1, wherein the control system is designed to perform an assist process with at least the method step of determining one or more assistance parameters which characterize the treatment to be performed, a treatment step to be performed of the treatment to be performed, and/or a medical accessory for same ([see at least column 1, lines 61-68]).  


As to Claim 14, Pearson discloses a treatment cart for a mobile selection system according to claim 1, wherein the treatment cart comprises: one of the user interfaces of the mobile selection system; one or more storage devices, wherein the storage devices have at least two storage (“drawers” 22, “compartments” 26, “dispenser area” XY) areas for medical accessories each of a respective accessory type ([see at least Fig. 1 and Fig. 3] 22A-22D, X1Y1-XNYN, 261-26N); at least one release mechanism for releasing medical accessories ([see at least column 3, lines 35-36 and column 5, lines 64-66], “operate… drawers”, “locking and unlocking… dispensing devices”); and a drive apparatus comprising at least a part of the control system of the mobile selection system and/or a communication device for forming a data connection to the control system or another part of the control system respectively, wherein the drive apparatus for the control of the at least one release mechanism is thereby equipped by the control system to electrically actuate the at least one release mechanism on the basis of the accessory set parameter ([see at least column 5, lines 1-12 and 22-46 and Fig. 3]).    

 
As to Claim 17, Pearson discloses a mobile selection system of claim 2, wherein said treatment cart is designed to extend out the drawer ([see at least Fig. 2, column 3, lines 35-36 and column 5, lines 64-66], “operate… drawers”, “locking and unlocking… dispensing devices”).  

As to Claim 18, Pearson discloses a mobile selection system of claim 4, wherein the control system is designed to control the seperating apparatus on the basis of the accessory set parameter ([see at least column 5, lines 1-12 and 22-46 and Fig. 3]).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9 and 10   are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearson, in view of Vahlberg et al [US 2012/0173135 A1], hereinafter referred to as Gutman.
	As to claims 9, Pearson discloses all of the limitations of claim 1 as stated above. Pearson does not explicitly disclose the control system comprises an allocation rule for user interfaces and a data storage apparatus for same and said allocation rule is configured to allocate, based on allocation data stored in the data storage apparatus, a user interface characterized by means of a user interface identifier to a treatment cart characterized by means of a treatment cart identifier. However Pearson teaches control system comprises an allocation rule for user interfaces and a data storage apparatus for same and said allocation rule is configured to allocate, based on allocation data stored in the data storage apparatus, a user interface characterized by means of a user interface identifier to a treatment cart characterized by means of a treatment cart identifier ([see at least Fig. 10, Fig. 11 and 0138-0141]). Both Pearson and Vahlberg illustrate similar methods in which dispenses medication from a medical cart. Vahlberg on the other hand teaches an allocation rule is configured to allocate, based on allocation data stored in the data storage apparatus, a user interface characterized by means of a user interface identifier to a treatment cart characterized by means of a treatment cart identifier.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Pearson, to incorporate allocation based dispensing, as taught by Vahlberg, for the purpose of efficiently providing certain medication available at certain location.

As to Claim 10, Vahlberg discloses a mobile selection system according to claim 1, wherein the control system is designed to register the user as a -7-Preliminary Amendment U.S. Patent Application No. Unassigned function of successful system identification, determine a user identifier, execute the selection method and/or limit the selection or release of medical accessories to accessory types for which the registered user is authorized and/or, if the user is not successfully identified, not execute the selection process and/or limit the selection or release of medical accessories to accessory types for non-authorized users ([see at least 0067 and 0093]).  

Claims 12 and 16   are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearson, in view of Simpson et al [US 2014/0288947 A1], hereinafter referred to as Simpson.
	As to claims 12, Pearson discloses all of the limitations of claim 1 as stated above. Pearson does not explicitly disclose a system which further comprises a detection system for treatments which detects an individual involved in the treatment, a medical accessory and/or their arrangement and/or movement relative to each other by means of a sensor system operating based on measurement of radiation, ultrasound, weight and/or-8-Preliminary Amendment U.S. Patent Application No. Unassignedinertia and which determines on the basis of same a treatment performed and/or treatment step performed. However Simpson teaches a system that which further comprises a detection system for treatments which detects an individual involved in the treatment, a medical accessory and/or their arrangement and/or movement relative to each other by means of a sensor system operating based on measurement of radiation, ultrasound, weight and/or-8-Preliminary Amendment U.S. Patent Application No. Unassignedinertia and which determines on the basis of same a treatment performed and/or treatment step performed ([see at least 0204, 0261, 0321 and 0324]). Both Pearson and Vahlberg illustrate similar methods in which dispenses medication from a medical cart. Vahlberg on the other hand teaches an detecting patient and operating based on measurements.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Pearson, to incorporate detecting patient and operating based on measurements, as taught by Vahlberg, for the purpose of accurately dispensing medications.

As to Claim 16, Pearson discloses a mobile selection system of claim 1, wherein said medical accessories is for cannulation of a patient blood vessels or for dialysis treatment ([see at least abstract and 0321]).






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668